960 F.2d 720
Carl Dwayne PRINCE, Appellant,v.Warden SARGENT;  CO-1 Porter, CO-1 Weatherspoon, CumminsUnit, Arkansas Department of Correction, Appellees.
No. 91-3243.
United States Court of Appeals,Eighth Circuit.
Submitted March 25, 1992.Decided March 30, 1992.

Carl Dwayne Prince, pro se.
David Eberhard, Asst. Atty. Gen., Little Rock, Ark., for appellees.
Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Carl Dwayne Prince, an Arkansas inmate, appeals from the district court's1 dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing.   Prince claimed that Correctional Officer John Porter wrote a false disciplinary against him, Correctional Officer Charles Weatherspoon improperly waived Prince's appearance at an unrelated disciplinary hearing, and Warden Willis Sargent denied him access to the courts and counsel.   On appeal, Prince argues the merits of his claims and disputes the district court's findings.   For the reasons given herein, we reject Prince's contentions and affirm.


2
An appellate court may set aside a district court's findings of fact only if they are clearly erroneous.   Fed.R.Civ.P. 52(a).   To conclude that findings of fact are clearly erroneous, the court's review of the record should leave a definite and firm conviction that a mistake has been made. Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985).   In addition, alleged conflicts in the testimony are to be resolved by the fact finder, and the appellate court should give particular deference to findings based upon credibility determinations.  Id. at 575, 105 S.Ct. at 1512.   Upon careful review of the record, we conclude that the magistrate judge's2 findings, which the district court adopted, were not clearly erroneous.


3
Accordingly, the district court's judgment is affirmed.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas


2
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas